DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 January 2021 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).



Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Yomtov et al. (US 2010/0063347).  Yomtov teaches a method for regulating delivery of power to an implant unit, comprising: communicating, by at least one processor within an external unit configured for location external to the body of the subject (e.g. Fig. 1, #116), with the implant unit which is implanted in a body of a subject (e.g. Fig. 1, #120); determining, by the at least one processor within the external unit, a degree of coupling between a primary antenna associated with a power source disposed within the external unit and a secondary antenna associated with the implant unit (e.g. ¶¶ 55, 62, etc.); and , by the at least one processor within the external unit, delivery of power from the power source to the implant unit based on the degree of coupling, including adjusting at least current associated with an alternating current signal, between the primary and secondary antenna (e.g. ¶¶ 55, 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (US 2006/0085039) in view of Yomtov.
Regarding claims 1 and 5, Hastings teaches a method for regulating delivery of power to an implant unit, comprising: communicating, by at least one processor within an external unit configured for location external to the body of the subject, with the implant unit which is implanted in a body of a subject (e.g. Fig. 1, #20); determining, by the at least one processor within the external unit, a degree of coupling between a primary antenna associated with a power source disposed within the external unit (e.g. ¶¶ 12 – where it is noted that the power unit is not limited to be implanted as in the primary embodiment, and further where the unit contains the claimed components e.g. ¶¶ 67, etc.) and a secondary antenna associated with the implant unit (e.g. ¶¶ 52); and regulating, by the at least one processor within the external unit, delivery of power from the power source to the implant unit based on the degree of coupling, between the primary and secondary antenna (e.g. ¶¶ 106-125). 
Hastings fails to expressly disclose regulating delivery of power by adjusting voltage, pulse rate, or current associated with an alternating current signal transmitted from the power source, based on the physiologic data and degree of coupling; however, in the same field of endeavor, Yomtov teaches regulating, by the at least one processor within the external unit, delivery of power from the power source to the implant unit based on the degree of coupling and/or physiologic data, including adjusting at least current associated with an alternating current signal, between the primary and secondary antenna in order to effectively manage the power and transmission bandwidth for the hardware safety (e.g. ¶¶ 33-36, 55-57, 62, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar regulation and adjustment as taught by Yomtov, into the device of Hastings, in order to yield the predictable results of providing an effective way of maintaining the hardware components for longevity.
Regarding claims 2-3, the upper and lower limits of the power delivered is determined according to an upper threshold associated with the implant unit (e.g. ¶¶ 105, 110) and an efficacy threshold of the power delivered (e.g. ¶¶ 116, 119).
Regarding claim 4, the power is delivered via RF transmission of an alternating current signal (e.g. ¶¶ 68).
Regarding claim 7, the coupling includes a measure of capacitive coupling (e.g. ¶¶ 69, 104, 105-106, 109, etc.).
Regarding claims 8-9, the coupling includes a measure of RF and inductive coupling (e.g. ¶¶ 10, 54, 128, etc.).
Regarding claim 10, the physiologic data is representative of a motion of the implant unit – where the examiner is of the position that the measured physiologic data is representative of the movement of the implant unit as the cardiac myocardium contracts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792